Order entered July 22, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01014-CV

   ADA RENEE LAWRENCE, INDIVIDUALLY, AND ADA RENEE
 LAWRENCE, AS NEXT FRIEND OF M.W., A MINOR, C.C., A MINOR,
         J.C., A MINOR AND Z.C., A MINOR, Appellants

                                        V.

STEWART CREEK VILLAS LP, CAPSTONE REAL ESTATE SERVICES,
  INC., RESTOPROS, INC., SONGHAI DEVELOPEMENT COMPANY,
               L.L.C. AND CHERNO NJIE, Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-04308-2016

                                     ORDER

      On July 12, 2022, we sent appellants a letter requesting a status update

regarding settlement of the case. We warned appellants that failure to file a letter

within ten days would result in dismissal of the appeal for failure to follow the

Court’s directive. See Tex. R. App. P. 42.3(c).
      On July 19, 2022, we received appellants’ status letter informing the Court

settlement papers have been signed, but counsel continues to wait on appellees to

sign the agreed motion for dismissal of the appeal. Appellants requested another

sixty-day abatement.

      We GRANT appellants’ request to the extent we ABATE these proceeding

for another THIRTY days from the date of this order. No further requests for

abatement will be entertained.




                                           /s/   DAVID J. SCHENCK
                                                 PRESIDING JUSTICE